Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions-Claim Status
2.	Newly submitted claims  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of claim 1 and the invention of claim 30 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the structural details of the collimator of claim 30 are not recited in claim 1.  The subcombination has separate utility such as in a proton beam therapy radiation treatment apparatus. 
3.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-32 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Accordingly, claims 1-10, 12, and 22-31 are pending in this application. Claims 30-31 are withdrawn. Claims 1-10, 12, and 22-29 are examined herein. 

Response to Arguments
5.	Applicant’s arguments dated 06/08/22 have been fully considered but they are directed to the amended claim language. The arguments are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-10, 12, and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
8.	Claim 1 introduces an ion source configured to produce an ion beam, an accelerator configured to receive said ion beam and produce an accelerated ion beam, and a target station comprising targets struck with said accelerated ion beam. Claim 1 further recites “a collimator, wherein the ion beam passes through the collimator.” Taking into account the previous recitations of claim 1 and the structural relationships between the previously recited elements, claim 1 has therefore been amended to require a collimator positioned between the ion source and the accelerator, such that the collimator receives the ion beam from the ion source.
9.	This limitation is not present in the specification as filed. Figures 1 and 2 illustrates the claimed system including the ion source, the accelerator, and the target station positioned in series. As illustrated in Figures 3a and 5, the collimator is disposed within the target station between the targets and the accelerator. Accordingly, the collimator of the disclosed invention receives the accelerated ion beam from the accelerator, not the ion beam from the ion source. 
10.	The same issue arises with respect to new claim 22, which recites “a beam dump movable between a first position that intercepts the ion beam and a second position retracted from the ion beam.” This recitation requires the beam dump to be positioned between the ion source and the accelerator, while the disclosure describes a beam dump positioned within the target station,  downstream of the accelerator and upstream of the collimator and targets (see Fig. 4A).
11.	Claims 1 and 22, accordingly, recite NEW MATTER. See below for suggested language to overcome this rejection. 

12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-10, 12, and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 1 introduces “an ion source configured to produce an ion beam” and “an accelerator configured to…generate an accelerated ion beam” and later recites “a collimator, wherein the ion beam passes through the collimator.” It is therefore unclear as to whether it is the ion beam or the accelerated ion beam that passes through the collimator. 
15.	Claim 24 recites “wherein the collimator includes calorimetry.” Calorimetry is an act of measuring heat transfer changes.1 Because claim 24 is directed to a system, the structure associated with the component recited is unclear. 
16.	Claim 26 recites “wherein the plurality of fingers includes a plurality of isolated cooling circuits.” The structural relationship between the fingers and the cooling circuits is unclear. Does each finger have a plurality of cooling circuits? Moreover, the term “isolated” is unclear because it does not indicate from what the cooling circuits are isolated. From each other? From something else?
17.	Claims 28 and 29 are rejected because they recite the relative terms “central” and “outer.”  The claims do not introduce a reference point (such as a shape of the collimator) that would provide sufficient information for one to determine the scope of the relative terms. 
18.	See below for suggested language to overcome these rejections. 

19.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112(a) and (b) because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
25.	Claims 1, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592, in further view of Jungerman et al., US 4,818,468.
26.	Regarding claims 1, 4, 9, 10, and 12, Yamamoto discloses a system (Fig. 7) for neutrons, comprising:
	a) an ion source (1) configured to produce an ion beam ([0043]); 
b) an accelerator (2/3) operatively coupled to said ion source and configured to receive said ion beam and accelerate said ion beam to generate an accelerated ion beam ([0045]);  
c) a target (20) that generates neutrons ([0047]), and
a testing facility (300) configured to scan infrastructure with said neutrons ([0048]).

Yamamoto does not describe the target structure in detail. Hirschfield teaches a system (Fig. 1) for generating a plurality of different monoenergetic neutron energies (column 2, lines 7-11) comprising:
b) an accelerator (6) configured to generate an accelerated ion beam; 
c) a target station (12) comprising a target holding mechanism (26/40) and a water cooling system (column 3, lines 40-42); and 
d) a plurality of interchangeable ion beam targets (27, 28, 29), wherein each of said interchangeable ion beam targets: 
i) is configured to be held by said target holding mechanism (see Figs. 3-4), and 
ii) generates neutrons with a monoenergetic neutron energy value unique among said plurality of interchangeable ion beam targets when struck with said accelerated ion beam, and wherein collectively said plurality of interchangeable ion beam targets, when struck with said accelerated ion beam, provide neutrons with a range of monoenergetic neutron energy values that spans at least 1 MeV (column 1, lines 48-70 and column 3, lines 33-35; one target is beryllium, which produces neutrons of 3-5 MeV and another is tritium, which produces neutrons of 12 MeV). 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the multi-target holder of Hirschfield with the system of Yamamoto for the predictable purpose of enabling the system of Yamamoto to tune the neutron beam for a particular application, thereby providing greater utility (column 1, lines 24-34). 

Yamamoto further does not disclose a collimator between its accelerator and its target. Jungerman teaches a system (Fig. 1) comprising a collimator (20; column 4,lines 21-27), wherein an accelerated ion beam (“H+”; column 3, lines 32-35) passes through the collimator before striking a target (12/34). One of ordinary skill in the art at the time of the invention/filing would have been motivated to combine the collimator taught by Jungerman with the system of Yamamoto for the predictable purpose of shaping the accelerated ion beam.2 

26.	Regarding claim 5, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. The targets of Hirschfield provide neutrons with a range of monoenergetic neutron energy values that spans almost ten mega-electron-volts. However, Hirschfield suggests that any type of target could be provided in its target holder (column 3, lines 35-37). Accordingly, a skilled artisan would have found it obvious to select target materials to provide a wider range of neutron energies so as to enable additional applications (column 1, lines 24-48). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the multi-target holder of Hirschfield with the system of Yamamoto for the reasons stated above. 
27.	Regarding claims 6 and 7, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. The neutron energies of the two targets of Hirschfield differ by at least 500 keV (column 1, lines 48-70 and column 3, lines 33-35; one target is beryllium, which produces neutrons of 3-5 MeV and another is tritium, which produces neutrons of 12 MeV). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the multi-target holder of Hirschfield with the system of Yamamoto for the reasons stated above.
28.	Regarding claim 8, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. The multi-target holder of Hirschfield comprises three targets, with two unique target materials (column 3, lines 33-35). However, Hirschfield suggests that any type of target could be provided in its target holder (column 3, lines 35-37). Accordingly, a skilled artisan would have found it obvious to select three unique target materials to tune the available neutron energy spectrum so as to enable additional applications (column 1, lines 24-48). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the multi-target holder of Hirschfield with the system of Yamamoto for the reasons stated above. 

29.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592 and Jungerman et al., US 4,818,468, in further view of Randers-Pehrson et al., US Patent 5,818,054.
30.	Regarding claim 2, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. One of the targets of Hirschfield is TiT (column 1, line 66), while the other is beryllium. However, Hirschfield suggests that any type of target could be provided in its target holder (column 3, lines 35-37). Moreover, Randers-Pehrson teaches a lithium target in a similar system (column 6, lines 57-59). Accordingly, a skilled artisan would have found it obvious to select target materials in the combination of Hirschfield with Yamamoto to tune the available neutron energy spectrum so as to enable additional applications (column 1, lines 24-48).
31.	Regarding claim 3, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. Hirschfield is silent as to the thickness of its targets. Randers-Pehrson teaches that “the thickness of the tritium or lithium target material is directly related to the number of neutrons and the monoenergetic nature of the neutrons that are being produced” (column 6, line 65 through column 7, line 8) Accordingly, Randers-Person clearly establishes that target thickness is a result-effective variable. Therefore, it would have been obvious to a skilled artisan to select unique thicknesses for each target in the target holder of Hirschfield in the system of Yamamoto to “balance yield versus the monoenergetic nature of the neutrons.”  

32.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592 and Jungerman et al., US 4,818,468, in further view of Weissman, L., et al. "The use of a commercial copper beam dump for intense MeV proton beams." Journal of Instrumentation 6.03 (2011): T03001.
33.	Regarding claims 22 and 23, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. Yamamoto does not disclose a beam dump. Weissman teaches a system (Figure 1) including a water-cooled beam dump movable between a first position that intercepts an ion beam and a second position retracted from the ion beam (pp. 1-2: “commercially available water cooled copper beam stopper from VAT” and “retractable VAT beam stopper”). One of ordinary skill in the art at the time of the invention/filing would have been motivated to employ the beam dump of Weissman with the system of Yamamoto for the predictable purpose of providing an emergency protection mechanism and a means to measure beam current (“basically installed as an emergency device and used as a Faraday cup”). 

34.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592 and Jungerman et al., US 4,818,468, in further view of Wieland US 2004/0000637. 
35.	Regarding claim 24, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. Jungerman does not teach a collimator including calorimetry. Wieland suggests including calorimetry in a collimator ([0046]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the suggestion of Wieland to the collimator of Jungerman in the system of Yamamoto for the predictable purpose of assessing heat removal partitioning. 

36.	Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592 and Jungerman et al., US 4,818,468, in further view of Echner, US 2009/0074148.
37.	Regarding claims 25 and 27, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. Jungerman does not teach a collimator with a plurality of fingers. Echner teaches a collimator including four fingers (see Figs. 4a and 4b and [0054-9]). One of ordinary skill in the art at the time of the invention/filing would have been motivated to apply the four-finger iris collimator of Echner to the system of Yamamoto as modified by Jungerman for the predictable purpose of providing a square beam irradiation area ([0054]). 

38.	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592 and Jungerman et al., US 4,818,468, in further view of Johnsen, US 2008/0267356.
39.	Regarding claims 28 and 29, the combination of Hirschfield’s multi-target holder and the collimator of Jungerman with the system of Yamamoto renders claim 1 obvious. Jungerman teaches a carbon collimator. Johnsen teaches a collimator having a central tantalum proton sink and an outer copper heat sink (see Fig. 1 and [0017-0021]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the materials selection of Johnsen to the collimator of Jungerman in the system of Yamamoto for the predictable advantages of weight, size, and cost reduction, as well as ease of fabrication ([0006]). 


Suggested Claim Language
40.	Regarding claim 1 and 22, to resolve both the claim rejection under 112(a) and the rejection under 112(b), the examiner suggests reciting in claim 1 “a collimator disposed within the target station between the accelerator and the plurality of interchangeable ion beam targets” and in claim 22 “a beam dump disposed within the target station between the accelerator and the collimator, the beam dump moveable between a first position that intercepts the accelerated ion beam and a second position retracted from the accelerated ion beam.”
41.	Regarding claim 26, to resolve the claim rejection under 112(b), the examiner suggests reciting “wherein each finger of the plurality of fingers includes an isolated cooling circuit, and the respective cooling circuits are isolated from one another and configured to perform calorimetry.”
42.	Regarding claims 28 and 29, to resolve the claim rejection under 112(b), the examiner suggests reciting “wherein the collimator is annular and includes a tantalum proton sink section at an inner perimeter of the annulus” and “wherein the collimator is annular and includes a copper heat sink section at an outer perimeter of the annulus.”

Allowable Subject Matter
43.	Claims 27 and 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
44.	The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest the structure of the collimator as recited in the suggest language provided above. Although many of the structural limitations of the independent claims may be suggested separately in the prior art, it would not have been obvious to one of ordinary skill in the art at the time of filing to combine the separately taught limitations to arrive at the claimed invention without the hindsight of utilizing the present disclosure as a blueprint. 

Conclusion
45.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
46.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
47.	Prior art made of record and not relied upon but considered pertinent to applicant's disclosure is cited on the attached PTO-892

48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
49.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
50.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
51.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Calorimetry
        2 https://en.wikipedia.org/wiki/Collimator